Citation Nr: 1437474	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO. 09-45 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for dysthymic disorder (formerly rated as major depressive disorder).

2. Entitlement to a total disability rating based upon individual employability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the Veteran's claim for an increased evaluation, the matter of unemployability due to service-connected disabilities has been raised by the record.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the claims file reflects that there may be outstanding VA records not currently associated with the claims folder.  Specifically, the record includes a December 2012 rating decision which indicates that the Veteran was scheduled for a future psychological examination in October 2013.  To this extent, the claims file only contains VA medical records as recent as August 2012.  As such, remand is necessary to obtain any outstanding VA records.

Further, as the Veteran's TDIU claim is entirely dependent on the assigned evaluation for the dysthymic disorder, it is inextricably intertwined with that issue.  Accordingly, adjudication of this TDIU claim must be deferred at this time.  This is especially true in the present case because, as of the present, the Veteran does not meet the schedular criteria of 38 C.F.R. § 4.16(a) at any point during the period on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and examination reports from the VA Northern Indiana Health Care System and any associated outpatient clinics, to specifically include the Bloomington CBOC, from August 2012 to the present.  All attempts to obtain these records should be documented.

2. The RO should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete with instructions to return the form to the RO.

3. If no VA psychological examination has been conducted since August 2012, schedule the Veteran for one.  The claims file, including a copy of this remand, must be reviewed by the examiner prior to examination.  The examiner must provide accurate and fully descriptive assessments of all symptoms.  The examiner must comment upon the frequency or severity of the Veteran's psychological symptoms.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner is also asked to specifically comment on the effect the Veteran's service-connected psychological symptoms have on his occupational functioning.  A complete rationale for all opinions must be provided.

4. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.
 
5. When the above development has been completed, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



